Citation Nr: 0302674	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of 
scarlet fever.

2.  Entitlement to service connection for a heart disorder 
secondary to scarlet fever.

3.  Entitlement to service connection for abdominal pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 and 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Washington, D.C. Regional 
Office (RO).


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has residuals of scarlet fever.

2.  There is no medical evidence that the veteran currently 
has a heart disorder secondary to scarlet fever.

3.  There is no medical evidence that the veteran currently 
has a chronic disorder manifested by abdominal pain.


CONCLUSIONS OF LAW

1.  The veteran does not have present scarlet fever residuals 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran does not have present a heart disorder 
secondary to scarlet fever for which service connection can 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  The veteran does not have a present a chronic disorder 
manifested by abdominal pain for which service connection can 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in an April 1998 development letter, the 
March 2001 statement of the case; the March 2002 supplemental 
statement of the case and the July 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Additionally, the veteran was afforded pertinent VA 
examinations in February 2001 and May 2002.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examinations, the Board notes 
that the reports reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Additional notice letters were sent to the veteran in 
November 2001, February 2002 and August 2002.  He was 
informed as to what evidence he was expected to obtain and as 
to what assistance and evidence the VA would obtain.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that at enlistment in April 1990 
the veteran's clinical evaluation was negative.  During 
examination for special duty assignment in December 1993 the 
veteran reported a history of scarlet fever.  The examiner 
noted that there was no sequelae.  An electrocardiogram 
showed normal sinus rhythm, and leftward axis.  The 
assessment was borderline electrocardiogram.

During evaluation in early December 1995 clinical evaluation 
of the heart  and abdomen were both normal.  In late December 
1995 the veteran reported heart "fluttering."  
Cardiovascular examination was normal with no evidence of 
heart murmur.  Evaluation of the abdomen revealed normoactive 
bowel sounds and no tenderness.  The clinical assessment was 
palpitations by history.  The veteran was advised to 
discontinue caffeine.

In September 1996 clinical evaluation of the heart and 
abdomen were normal.  During subsequent evaluation in January 
1997 the veteran again gave a history of heart condition 
manifested by "flutters."  The clinical assessment was 
idiopathic or caffeine-related.  Evaluation in July 1997, 
shortly before service discharge, was negative for pertinent 
disability.

Post-service VA outpatient treatment records dated in 1998 
show that in March of that year the veteran was evaluated for 
complaints upper abdominal pain with occasional constipation 
or diarrhea since December 1994.  The veteran reported that 
he has had episodes of diarrhea "all his life" with 
spontaneous resolution.  However, the symptoms had become 
worse with military traveling between 1994 and 1997.  The 
symptoms have decreased since his discharge from service.  
There was no association with food.  The clinical assessment 
was intermittent episodes of abdominal pain fleeting in 
nature - maybe musculoskeletal in nature or radicular 
neuralgia.  The veteran was referred for additional testing 
of the gall bladder, which was negative.  Upper 
gastrointestinal and small bowel follow through were also 
negative with lack of constitutional symptoms.  The examiner 
was doubtful that any serious gastrointestinal pathology 
existed.  

A Holter monitoring report dated in April 1998 showed normal 
sinus rhythm throughout with one isolated premature 
ventricular contraction and premature atrial contraction.  
The 24-hour study was otherwise unremarkable.  

During VA examination in February 2001 the veteran reported 
abdominal pain localized to the liver with cramping.  He also 
reported a family history of cholecystectomies in both 
brothers.  He did not any medications for specific complaints 
and denied abdominal surgery.  Examination of the abdomen was 
soft and nontender.  Bowel sounds in all four quadrants was 
normal with no evidence of organomegaly or ventral hernia.  

The veteran also reported a history of scarlet fever 
including residuals of occasional transient palpitations once 
a month that lasted 10-15 seconds.  The palpitations were 
localized to the retro sternum without radiation.  The 
examiner noted the veteran's previous 24-hour Holter monitor 
with negative findings.  The clinical impression was episodic 
abdominal pain, etiology unknown and no residuals of scarlet 
fever per echocardiogram report.  

Private treatment records dated from May 2000 to February 
2001 include an abdominal CT scan, which was normal.  

During VA examination in May 2002 the examiner noted the 
veteran's complaints of recurrent heart palpitations 
following an episode of scarlet fever.  The examiner noted 
the Holter monitoring had been negative and that repeat 
electrocardiograms have showed some variation.  A chest X-ray 
in February 2001 was normal.  Cardiovascular evaluation 
revealed the pulse was 79 and regular.  Blood pressure was 
137/83.  Auscultation revealed normal sinus rhythm and no 
evidence of murmurs.  The electrocardiogram showed normal 
sinus rhythm.  The clinical assessment was recurrent heart 
palpitations with no diagnosis established.  

The veteran also complained of recurrent abdominal pain.  The 
examiner noted an April 1998 ultrasound of the gallbladder 
and liver was negative.  An upper gastrointestinal series and 
small bowel follow through were also negative.  Evaluation of 
the digestive system revealed the abdomen was flat, bowel 
sounds were decreased and there were no masses or tenderness.  
The clinical assessment was recurrent upper abdominal pain 
with no diagnosis established.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
scarlet fever residuals, a heart disorder and a disorder 
manifested by abdominal pain is the absence of medical 
evidence of diagnoses.

Service medical records show treatment for scarlet fever.  
However, the episode was apparently acute and transitory in 
nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service.  Moreover, no pertinent complaints of 
findings were recorded at the time of separation from 
service.  

Although the veteran was treated for scarlet fever inservice, 
there is no evidence of current chronic disease process.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The post-service medical records contains no current 
diagnosis of scarlet fever, nor is there any competent 
opinion to indicate that the veteran had continuing 
symptomatology as a result of the episode of scarlet fever 
during service.

The Board notes the veteran's generalized complaints of heart 
palpitations in service, which were not directly attributed 
to scarlet fever.  However, a chronic cardiovascular disorder 
during service is not shown.  After service the veteran has 
continued to complain of heart palpitations, yet clinical 
findings and diagnostic testing have been negative.  Both VA 
examiners concluded that there was no clinical evidence of a 
heart disorder.

Lastly, service medical records are entirely negative for 
complaints, findings or treatment for a chronic abdominal 
disorder.  Post-service VA examinations of record are 
likewise negative for any chronic disorder manifested by 
abdominal pain.

The veteran's complaints of heart palpitations and abdominal 
pain alone cannot satisfy the criteria for a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis].  To the extent that the veteran contends 
that he currently has a disorder manifested by abdominal 
pain, it is now well-established that as a lay person without 
medical training the veteran is not competent to provide 
probative evidence on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In the absence of competent evidence of scarlet fever 
residuals, a heart disorder or a chronic disorder manifested 
by abdominal pain, the preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to service connection for residuals of scarlet 
fever is denied.

Entitlement to service connection for a heart disorder 
secondary to scarlet fever is denied.

Entitlement to service connection for abdominal pani is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


